Citation Nr: 1647234	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include sleep apnea and narcolepsy.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1970 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.

The Veteran provided sworn testimony of his appeal during a hearing before the undersigned Veterans Law Judge in November 2014; the hearing transcript has been associated with the file and has been received.

In February 2015, the Board remanded the case to the RO in Atlanta, Georgia so that the Veteran's Social Security Administration (SSA) records could be obtained. The records in question have been obtained and are part of the Veteran's case file that was reviewed in this decision. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran experienced symptoms of a sleep disorder, including narcolepsy, during service that continue through the present, resulting in a current sleep disorder.

Resolving reasonable doubt in the Veteran's favor, the Veteran experienced symptoms of an acquired psychiatric disorder, including depression and anxiety, during service that continue through the present, resulting in a current psychiatric disability.


CONCLUSION OF LAW

A sleep disorder was incurred in-service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

An acquired psychiatric disorder was incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.	Sleep Disorder, to include Sleep Apnea and Narcolepsy

With respect to element (1), a current disability, the Veteran's treatment records indicate that he has a current sleep disorder.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Here, although the Veteran's claim is for entitlement to service connection for sleep apnea, the Board has rephrased the issue as entitlement to service connection for a sleep disability, to include sleep apnea and narcolepsy.

A December 2012 VA examination records indicate that the Veteran was diagnosed and is currently receiving treatment for narcolepsy (ICD 347). He reported excessive daytime sleepiness, cataplexy, sleep paralysis, and hallucinations with the frequency of recurrent episodes occurring at 2 or more incidents per 6 months. Additionally, a diagnosis of sleep apnea was established in 2009 via use of a polysomnogram (PSG). The Veteran continues to use a CPAP machine to help him sleep at night and to improve his breathing.

An August 2011 VA examination confirmed a diagnosis of narcolepsy. Dr. OI, stated that the Veteran's main complaint was severe daytime sleepiness. The examiner opined that the symptoms of the Veteran's sleep condition were associated with narcolepsy with cataplexy. Specifically, Dr. OI stated that the Veteran's disorder was characterized by severe daytime somnolence (despite the use of stimulant medications), sudden attacks of cataplexy (acute episodes of muscle atonia triggered by emotional stimuli, loud noises, etc., some of them followed by sleep onset), sleep paralysis, and hypnagogic hallucinations.

The record indicates that the Veteran has a current sleep disorder. Therefore, element (1), a current disability, of service connection for a sleep disorder has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he experienced sleeping difficulties while in-service. 

Specifically, he describes having trouble sleeping in 1971 while stationed in Germany. He said that he was sleeping very lightly and would have episodes where he was unable to move upon awakening that would last several minutes. He reported his problems to his Sergeant who advised him to get tested at the medical barracks. The Veteran is certainly permitted to report having trouble sleeping while in-service, and his reports are believable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).

In addition, his contentions are consistent with medical reports found within his in-service medical treatment records. In December 1971, he reported to the US Army health clinic, where he was diagnosed with hypnogogic sleep paralysis. He was given Ritalin, while in-service, to treat his sleep condition.

While the Veteran's separation exam did not indicate a sleep disorder upon discharge, his testimony and medical treatment history support the manifestation of a sleep disorder in-service.

Therefore, element (2), in-service incurrence or aggravation of a sleep disorder has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of a finding that the Veteran's current sleep disorder is etiologically related to service.

At a November 2012 hearing before a Decision Review Officer, the Veteran reported trouble with his sleep since 1971. See Transcript at 6. He stated that he felt as if he was in a trance and that he was unable to move for a brief time before waking up. He was told to go to the medical barracks where he was diagnosed with narcolepsy. The Veteran states that he continued to seek treatment in Michigan after returning from Germany for narcolepsy and depression. He continues to use a CPAP machine to help him sleep at night and to improve his breathing. He reports that he also attended sleep clinics where he was monitored overnight due to his sleep disturbances.

While the Veteran is competent to report symptoms associated with his sleep that he experienced, unfortunately, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, however, several medical professionals have confirmed that he suffers from a sleep disorder. A March 2009 sleep medical consult indicated that he most likely has a diagnosis of narcolepsy with cataplexy (some episodes of loud noise triggering a sudden muscle atonia during wakefullness). A November 2009 VA clinical pharmacy consult endorsed a diagnosis of obstructive sleep apnea (ICD 327.23) and ordered a CPAP machine for treatment. Additionally, his service treatment records indicate a diagnosis of hypnogogic sleep paralysis and confirm that he sought treatment for a sleep disorder while in-service.

The preponderance of the evidence weighs in favor of the Veteran's claim. He reported to the medical barracks for sleep trouble while in-service and has continued treatment for sleep disturbances to the present day. He has exhibited symptoms of sleep latency, nocturnal awakenings, night sweats, insomnia, and sleep paralysis. The examinations have confirmed diagnoses of both narcolepsy and sleep apnea.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current sleep disability, has been met.

B.	Acquired Psychiatric Disorder

With respect to element (1), a current disability, the Veteran's medical treatment records indicate that he has a current diagnosis of an acquired psychiatric disorder, to include depression and anxiety.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons. The Veteran's service treatment records along with his lay statements support the finding that he experienced the incurrence of an acquired psychiatric disorder in-service. He has been diagnosed with several neuropsychiatric conditions; however, his symptomatology has remained consistent and the clinical diagnoses satisfy a categorization of an acquired psychiatric disorder.

In a September 2015 VAMC examination, Dr. OJ diagnosed the Veteran with depression. The Veteran presented with symptoms of sadness, irritability, poor sleep, paranoia, anxiety, crying spells, delusions, and hallucinations. The treatment plan included pharmaceutical and counseling therapy.

In November 2011, private treatment records indicate that the Veteran was diagnosed with major depression not otherwise specified (NOS) and with anxiety disorder NOS. The clinician noted that the Veteran reported receiving a diagnosis of depression and narcolepsy in-service. The examiner endorsed remarkable mood symptoms in the mental status section as a result of the Veteran indicating problems with depressed mood, feelings of worthlessness, phobias (going to sleep), anger, anxiousness, changes in appetite, sleep disturbances and decreased concentration.

In an April 2006 VA examination, the Veteran was diagnosed with depression, global affective disorder, and night sweats. During the visit, the Veteran reported a lack of drive, sadness, hopelessness, irritability, angry outbursts, sleep problems, and withdrawal from others and activities. He reported being a witness to the wreckage of several motor vehicle accidents while he was stationed in Germany. The Veteran stated that these symptoms have remained steady over the years. 

Therefore, element (1), a current disability, of service connection for an acquired psychiatric disorder, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he began experiencing depression and withdrawal after having conflicts with his Sergeant. He claims he was subjected to emotional abuse in-service and started experiencing sleep difficulties and mood issues after the incident with his Sergeant. It is noted that the Veteran was seen for counseling sessions while in-service; however, the records are screened from view under AR 40-403.

In the November 2014 hearing before the undersigned Veterans Law Judge, the Veteran reported that he began feeling depressed as a result of being scared of his sleep disturbances. He would be unable to wake up and stated he was not well rested. He reported that he began counseling session for his mood in 1972, which was within a year of his separation from service.

The Veteran is competent to report experiencing difficulties with his mood and sleep while in-service, and his reports are highly credible as they have remained consistent throughout his treatment records.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted).

While the Veteran's separation exam did not indicate an acquired psychiatric disorder upon discharge, his testimony and medical treatment history support the manifestation of an acquired psychiatric disorder in-service. Further, the Veteran began counseling sessions in Michigan within one year of separation, which adds probative weight to the Board's conclusion.

Therefore, element (2), in-service incurrence or aggravation of a disease or injury has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the current Veteran's current acquired psychiatric disorder, to include depression and anxiety, is etiologically related to service.

The April 2006 VA medical opinion provided a positive nexus opinion endorsing that the claimed condition, noted as Narcolepsy and Dysthymic Disorder, was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that the Veteran's condition caused him both occupational and social impairments. The rationale was based on the Veteran's reports that his depression and sleeping difficulties began in-service. The opinion was also supported by service treatment records where the Veteran sought treatment for these symptoms.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). Here, the medical opinion is adequate as it was based on a full review of the Veteran's medical history and based on supported principles found within the field of psychiatry practice and treatment.

After review of the entire record, resolving reasonable doubt in the Veteran's favor, the preponderance of the competent, credible, and probative evidence of record weighs in favor of a finding that the Veteran's current acquired psychiatric disorder is etiologically related to service.  The Board finds that the Veteran's lay statements, service-treatment records, and post-service treatment records adequately establish reports of depression with associated neuropsychiatric conditions related to mood, anxiety, and sleep disturbances.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current acquires psychiatric disability, has been met.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  With regard to the Veteran's claims for service connection for an acquired psychiatric disorder and a sleep disorder, the Board is granting the benefits sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating those claims.


ORDER

Service connection for a sleep disorder is granted.  

Service connection for an acquired psychiatric disorder manifested by depression is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


